DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 15 September 2020.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-16, 18 and 19 have been rejected.
4.  Claims 17 and 20 have been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 15 September 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the telecommunications network" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Any claims not directly addressed are rejected on the virtue of their dependency.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al US 2009/0119509 A1 (hereinafter Cho).
As to claim 1, Cho discloses at least one tangible, non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising: 
receiving, via a communications interface from a network node, an authentication- control message (i.e. capability message for security-related parameters) [0034]; 
receiving an authentication request from a terminal (i.e. negotiation to authenticate the subscriber station) [0037]; and 
skipping, at least partly in response to the authentication-control message, an authentication operation with respect to the authentication request (i.e. authentication function is omitted) [0037].  

determining that a stored criterion is satisfied with respect to the authentication request (i.e. based on security policies) [0037]; and 
skipping the authentication operation further in response to the stored criterion being satisfied (i.e. authentication function is omitted) [0037].  
As to claim 5, Cho discloses the at least one tangible, non-transitory computer-readable medium according to claim 3, the operations further comprising: 
receiving a second authentication request from a terminal (i.e. another subscriber station request) [0062]; 
determining that the stored criterion is not satisfied with respect to the second authentication request (i.e. based on policies) [0063]; and 
performing the authentication operation with respect to the second authentication request in response to the stored criterion not being satisfied [0066].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.  Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al US 2009/0119509 A1 (hereinafter Cho) as applied to claim 1 above, and further in view of Milton et al US 2020/0351261 A1 (hereinafter Milton).
As to claim 2, Cho does not teach the at least one tangible, non-transitory computer-readable medium according to claim 1, the operations comprising sending an authentication-acceptance message to the terminal at least partly in response to the authentication-control message.  
Milton teaches sending an authentication-acceptance message to the terminal at least partly in response to the authentication-control message (i.e. authentication accepted message) [0015].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cho so that the operations would have comprised sending an authentication-acceptance message to the terminal at least partly in response to the authentication-control message.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified .
9.  Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al US 2009/0119509 A1 (hereinafter Cho) as applied to claim 3 above, and further in view of Eun et al US 2006/0129814 A1 (hereinafter Eun).
As to claim 4, Cho does not teach determining a random value associated with the authentication request.  Cho does not teach determining that the stored criterion is satisfied by the random value.  
Eun teaches determining a random value associated with the authentication request (i.e. authentication requests includes random values) [abstract].  Eun teaches determining that the stored criterion is satisfied by the random value (i.e. based on hash of random values) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cho so that there would have been determining of a random value associated with the authentication request.  It would have been determined that the stored criterion was satisfied by the random value.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cho by the teaching of Eun because it helps prevent a waste of resources [0012].
10.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al US 2009/0119509 A1 (hereinafter Cho) as applied to claim 1 above, and further in view of Bessis et al US 2012/0180119 A1 (hereinafter Bessis).

Bessis teaches detecting an overload or service-interruption condition (i.e. overload may be detected) [[0029].  Bessis teaches determining, in response, a second authentication-control message requesting authentication be carried out other than by the at least one processor (i.e. message with authentication protocol data) [0018].  Bessis teaches sending the second authentication-control message to the network node [0018].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cho so that an overload would have been detected.  It would have been determined, in response, a second authentication-control message requesting authentication be carried out other than by the at least one processor.  The second authentication-control message would have been sent to the network node.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cho by the teaching of Bessis because it helps protect networks against SIP based attacks [0001].
11.  Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al US 2009/0119509 A1 (hereinafter Cho) in view of Bessis et al US 2012/0180119 A1 (hereinafter Bessis).
As to claim 15, Cho discloses a method comprising, by a relay node of a telecommunications network: 
determining, in response, a first authentication-control message (i.e. capability message for security-related parameters) [0034]; and 
sending the first authentication-control message to a first authentication node associated with at least an access network or an application network to cause the authentication node to skip at least one authentication operation (i.e. omitting the message authentication) [0037].  
	Cho does not teach detecting an overload or service-interruption condition of the relay node.
	Bessis teaches detecting an overload or service-interruption condition of the relay node (i.e. detecting an overload) [0018].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cho so that an overload of the relay node would have been detected.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Cho by the teaching of Bessis because it helps protect networks against SIP based attacks [0001].
12.  Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al US 2009/0119509 A1 (hereinafter Cho) and Bessis et al US 2012/0180119 A1 (hereinafter Bessis) as applied to claim 15 above, and further in view of Gao et al US 2019/0036736 A1 (hereinafter Gao).
As to claim 16, the Cho-Bessis combination does not teach determining a second authentication-control message.  The Cho-Bessis combination does not teach sending the first authentication-control message to the first authentication node associated with a first network of the access network and the application network.  The Cho-Bessis combination does not teach sending the second authentication-control message to a second authentication node associated with a second network of the access network and the application network, the second network different from the first network.  
Gao teaches determining a second authentication-control message (i.e. authentication starting control message) [0114].  Gao teaches sending the first authentication-control message to the first authentication node associated with a first network of the access network and the application network (i.e. first VTEP device) [0114].  Gao teaches sending the second authentication-control message to a second authentication node associated with a second network of the access network and the application network, the second network different from the first network (i.e. second VTEP device) [0114].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cho-Bessis combination so that a second authentication-control message would have been determined.  The first authentication-control message would have been sent to the first authentication node associated with a first network of the access network and the application network.  The second authentication-control message would have been sent to a second authentication node associated with a second network of the access network and the application network, the second network different from the first network.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cho-Bessis combination by the teaching of Gao because it helps reduce overheads and complexity [0006].
13.  Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al US 2009/0119509 A1 (hereinafter Cho), Bessis et al US 2012/0180119 A1 (hereinafter Bessis) and Gao et al US 2019/0036736 A1 (hereinafter Gao) as applied to claim 16 above, and further in view of Scurtu et al U.S. Patent No. 9,641,880 B1 (hereinafter Scurtu).
As to claim 18, the Cho-Bessis-Gao combination does not teach determining the first authentication-control message directing the first authentication node to perform a first authentication operation with respect to fewer than all first requests for service from network terminal(s).  The Cho-Bessis-Gao combination does not teach determining the second authentication-control message directing the second authentication node to perform a second authentication operation with respect to fewer than all second requests for service from network terminal(s).  
Scurtu teaches determining the first authentication-control message directing the first authentication node to perform a first authentication operation with respect to fewer than all first requests for service from network terminal(s) (i.e. rate below 100%) [column 4, lines 9-29].  Scurtu teaches determining the second authentication-control message directing the second authentication node to perform a second authentication operation with respect to fewer than all second requests for service from network terminal(s) (i.e. rate below 100%) [column 4, lines 9-29].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cho-Bessis-Gao combination so that it would have been determined the first authentication-control message directing the first authentication node to perform a first authentication operation with respect to fewer than all first requests for service from network terminal(s).  It would have been determined the second authentication-control message directing the second authentication node to perform a second authentication operation with respect to fewer than all second requests for service from network terminal(s).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cho-Bessis-Gao combination by the teaching of Scurtu because it helps identify reduced availability of multi-channel media distributors for authentication and authorization [column 1, lines 17-21].
As to claim 19, the Cho-Bessis-Gao combination does not teach the first authentication-control message specifies a percentage of the first requests for service with respect to which the first authentication operation should be performed; or the second authentication-control message specifies a percentage of the second requests for service with respect to which the second authentication operation should be performed.  
Scurtu teaches the first authentication-control message specifies a percentage of the first requests for service with respect to which the first authentication operation should be performed (i.e. based on a threshold) [column 13, lines 37-43]; or the second authentication-control message specifies a percentage of the second requests for service with respect to which the second authentication operation should be performed.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cho-Bessis-Gao combination so that the first authentication-control message would have specified a percentage of the first requests for service with respect to which the first authentication operation should be performed; or the second authentication-control message would have specified a percentage of the second requests for service with respect to which the second authentication operation should be performed.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Cho-Bessis-Gao combination by the teaching of Scurtu because it helps identify reduced availability of multi-channel media distributors for authentication and authorization [column 1, lines 17-21].
Allowable Subject Matter
14.  Claims 7-14 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to independent claim 7 is Papa et al US 2016/0044531 A1 (hereinafter Papa).  Papa is directed to a gateway server situated between a radio access network and a core network is disclosed that includes a radio access network packet interface, a load management module for monitoring load of a management server in the core network coupled to the radio access network packet interface, a packet forwarding module for forwarding requests to the management server coupled to the load management module, and a local packet core module coupled to the load management module and the packet forwarding module, the local packet core module being configured to respond to a mobile device, when an overload is detected at the management server, with a management server message requesting that the mobile device try again at a later time [abstract].  Papa teaches detecting overloads [0079] and bypassing authentication [0083].  However, neither Papa nor the prior art disclose, teach or fairly suggest the limitations of “the first authentication node is configured to: detect that a load level of the first authentication node satisfies a predetermined criterion” and “in response: skip a first authentication operation at the first authentication node; and send a first message” and “the second authentication node is configured to: receive an indication of the first message; and perform, in response, a second authentication operation at the second authentication node”.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
15.  Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 17, the prior art does not disclose, teach or fairly suggest the limitations of “determining the first authentication-control message directing the first authentication node to skip a first authentication operation with respect to at least seventy-five percent of first requests for service received by the first authentication node” and “determining the second authentication-control message directing the second authentication node to perform a second authentication operation with respect to at least seventy-five percent of second requests for service received by the second authentication node”.  
As to claim 20, the prior art does not disclose, teach or fairly suggest the limitations of “before detecting the condition: receiving a first plurality of first requests from the first authentication node; and receiving a second plurality of second requests from a second authentication node that is different from the first authentication node”, “selecting the first authentication node based at least in part on the first plurality being associated with a higher load of the relay node than the second plurality” and “determining the first authentication-control message further in response to the selecting”.
Relevant Prior Art
16.  The following references have been considered relevant by the examiner:
A.  Acar et al US 2019/0102540 A1 directed to safely executing dynamically generated code to avoid the possibility of an attack in unprotected memory space [abstract].
B.  Altman U.S. Patent No. 9,396,316 B1 directed to bypassing secondary user authentication based at least in part on the detection of a whitelisting deviation from a user pattern [abstract].
C.  Ene U.S. Patent No. 6,928,277 B1 directed to handling global challenge authentication registration in a cellular telecommunications network [abstract].
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492